 Case 7:16-cr-00056-EKD Document 33 Filed 06/02/20 Page 1 of 5 Pageid#: 226




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )      Criminal Action No. 7:16-cr-00056
     v.                                           )
                                                  )      By: Elizabeth K. Dillon
 ISHIGARYIONTAI GRAVES, SR.                       )          United States District Judge


                           MEMORANDUM OPINION AND ORDER

          On May 1, 2020, Ishigaryiontai Graves, Sr., proceeding pro se, filed a letter requesting

that the court vacate the remainder of his sixty-six-month sentence based on the risk of COVID-

19. (Mot., Dkt. No. 29.) Graves filed a second letter on June 1, 2020, again requesting that the

court reduce his sentence. (Dkt. No. 32.) The court will consider Graves’ letters together and

refer to them collectively as a single motion. The court will further construe Graves’ motion as a

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (recognizing that pro se

filings are entitled to liberal construction). For the reasons stated below, this motion will be

denied.

                                         I. BACKGROUND

          In 2017, Graves was sentenced to a sixty-six-month prison term after pleading guilty to a

two-count information charging him with conspiracy to distribute/possess with the intent to

distribute heroin and use of a facility in interstate commerce to promote, manage, and carry on

prostitution. (Dkt. Nos. 1, 12, 25.) Graves notes that he is due to be released to a halfway house

later this year on December 22, 2020.

          In his motion, Graves points out that he has “stayed out of trouble” and has been

transferred to a medium security facility. He has “remained incident free” and participated in
 Case 7:16-cr-00056-EKD Document 33 Filed 06/02/20 Page 2 of 5 Pageid#: 227




multiple programs through the Bureau of Prisons (BOP). Among other things, he participated in

a work cadre program, became “serv-safe” certified, and is now certified to use a forklift. (Mot.

1–2.) He has also completed a variety of classes, including a parenting class and nutrition class,

and is currently participating in additional classes including a drug program. (Dkt. No. 32.)

Graves’ participation in and dedication to his rehabilitation are certainly commendable.

        Graves seeks early release based on the recent discovery and spread of the COVID-19

virus. He explains that his mother’s health is declining and that she has diabetes and lupus,

which put her at high risk of complications from the virus. Graves’ mother has two home-health

aides who care for her. Graves further states that his father is fifty-seven and his son is four,

which he contends put them at higher risk of COVID-19 complications as well. He does not

suggest that anyone in his family has contracted COVID-19.

        Graves, at age twenty-eight, does not suggest that he has any medical issues that create a

higher risk of contracting or experiencing complications from COVID-19. Nor does he state that

any inmates housed at his facility have contracted the virus. Instead, he merely requests release

“so that [he] can go home and be with [his] family during this once in a life time pandemic.”

(Id.)

                                          II. ANALYSIS

A. Compassionate Release

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

in pertinent part, provides that the court may not modify a term of imprisonment once it has been

imposed except that:

               (A) the court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf or the lapse


                                                  2
 Case 7:16-cr-00056-EKD Document 33 Filed 06/02/20 Page 3 of 5 Pageid#: 228




               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent they are applicable,
               if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing

Commission’s policy statement on compassionate release is set forth in U.S. Sentencing

Guidelines § 1B1.13. The Policy provides, in pertinent part, that under § 3582(c)(1)(A), the

court may reduce a term of imprisonment “if, after considering the factors set forth in 18 U.S.C.

§ 3553(a),” the court determines that:

               (1)(A) Extraordinary and compelling reasons warrant the reduction;
               ...

               (2) The defendant is not a danger to the safety of any other person
               or to the community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. In the application notes, the Policy recognizes extraordinary and compelling

reasons with regard to medical conditions (terminal illnesses or serious conditions that diminish

self-care abilities), age with deterioration and significant time served, family circumstances, and

other extraordinary and compelling reasons other than, or in combination with, the above

preceding reasons. U.S.S.G. § 1B1.13 n.1.

       A defendant seeking relief under § 3582(c)(1)(A) has “the burden of establishing that

compassionate release is warranted.” United States v. Heromin, No. 8:11-CR-550-T-33SPF,

2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Compassionate release is “an extraordinary


                                                 3
 Case 7:16-cr-00056-EKD Document 33 Filed 06/02/20 Page 4 of 5 Pageid#: 229




and rare event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

Rehabilitation, standing alone, “shall not be considered an extraordinary and compelling reason”

for a sentence modification. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13 n.3.

B. Exhaustion

       As noted above, while the First Step Act changed § 3582(c)(1)(A) to allow a prisoner to

bring a motion on his or her own behalf, the statute still includes an exhaustion requirement.

Graves has not suggested that he has filed a request with the warden of his facility or that he has

otherwise attempted to seek relief through the BOP. Accordingly, the court finds that Graves has

not met his burden to show that he has satisfied the exhaustion requirement of § 3582(c)(1)(A).

C. Extraordinary and Compelling Reasons

       Even if Graves had exhausted his administrative remedies, the court would nonetheless

find that he has failed to allege extraordinary or compelling reasons for his release. “In the

context of the COVID-19 outbreak, courts have found extraordinary and compelling reasons for

compassionate release when an inmate shows both a particularized susceptibility to the disease

and a particularized risk of contracting the disease at his prison facility.” United States v.

Harper, Criminal Action No. 7:18-cr-00025, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020).

Graves does not claim that he is at greater risk of a serious COVID-19 infection. He is only

twenty-eight and does not allege that he has any medical issues that would increase his risk. Nor

does he suggest that Beckley Federal Correctional Institute, where he is currently housed, has

any confirmed cases of COVID-19. The court is also familiar with the extensive measures taken

by the BOP to reduce the spread of COVID-19.

       The court acknowledges that certain of Graves’ family members may be at higher risk of

contracting COVID-19. But while the policy statement notes that “family circumstances” might



                                                  4
 Case 7:16-cr-00056-EKD Document 33 Filed 06/02/20 Page 5 of 5 Pageid#: 230




warrant early release, those family circumstances include only “death or incapacitation of the

caregiver of the defendant’s minor child” or “incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for the spouse or

registered partner.” U.S.S.G. § 1B1.13 n.1(C). Graves’ situation simply does not meet these

requirements and does not constitute an extraordinary or compelling reason for his early release.

                                       III. CONCLUSION

       Based on the foregoing, it is HEREBY ORDERED that Graves’ motion for

compassionate release (Dkt. Nos. 29, 32) is DENIED. The clerk is directed to provide a copy of

this order to the defendant, all counsel of record, and the United States Probation Office.

       Entered: June 2, 2020.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 5
